1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 30,626

10 KAREN VALENZUELA,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Fernando R. Macias, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Pro Se Party
18 Santa Fe, NM

19 for Appellant

20                                 MEMORANDUM OPINION

21 KENNEDY, Judge.

22          Summary affirmance was proposed for the reasons stated in the notice of

23 proposed disposition. No memorandum opposing summary affirmance has been filed,
1 and the time for doing so has expired.

2       AFFIRMED.

3       IT IS SO ORDERED.


4                                          ___________________________________
5                                          RODERICK T. KENNEDY, Judge

6 WE CONCUR:



7 ___________________________
8 JONATHAN B. SUTIN, Judge



 9 ___________________________
10 CYNTHIA A. FRY, Judge




                                             2